Title: To Thomas Jefferson from Richard Claiborne, 9 May 1789
From: Claiborne, Richard
To: Jefferson, Thomas



Dear Sir
London No. 56. Sloan StreetKnights Bridge. 9. May 1789.

Since the liberty I took of writing to your Excellency last I have been informed, that you are about to return to America. It is with sincerity that I offer you my best wishes, and I hope that you and your Family, may experience good health, and a safe and pleasant passage.
I take infinite pleasure in congratulating you upon the lately adopted Federal Constitution, and hope you will find it organized, and giving operation and facility to all the Functions of a mild and just Government. I trust that our fellow Citizens, will be actuated by that steady unanimity and patriotism which so recently characterised and liberated them, that the Legislative authority of the Union, by pursuing wise and permanent measures, may entitle the United States to the confidence and admiration of the world, and that the Citizens thereof, may continue to merit and experience the bountiful protection of providence, to the latest posterity.
As the Credit and welfare of America, depends upon the appointment of proper Officers to execute the duties of Government at home so it is highly requisite to be choice in the appointment of Representatives for abroad and I trust that the Wisdom of Congress will be shown in their adoption in this respect, whether on the principle of temporary expediency, or on the broad Basis of permanent establishment. I beg leave to observe, that it is the general sentiment here, that had the United States of America, sent to, and continued to keep at, the Court of Great Britain, a Representative of whatsoever denomination, possessed of proper qualifications, and of adequate Constitutional powers, many and important advantages, that have hitherto lain dormant, might have been brought into a Train for operation, if not into an establishment of intercourse reciprocating nurture to our infant nature, and benefits to this industrious and wealthy people whose minds, I must own, appear to me to be too closely interwoven with pecuniary speculation for the smallest exertion of the affections, or more noble energies of the Soul-too much so at least, not to have relinquished those anamosities which National Warfare naturally excite during contention; and which seem on our part, to have defeated, hitherto, the great object of their policy, but which I trust, the good sense of our fellow Citizens, will no longer suffer to operate so detrimental  to the fundamental interests of our Country.—Under full persuasion of the necessity of some personal Representation of the Federal States at this and other European Courts, I hope that Your Excellency will use your interest to have such appointments filled with Gentlemen of Abilities-Dress and Address-Knowledge of Mankind-Stile in the Etiquet of Society-Social Habits-and diligence in the duties of their Offices. These requisites appear to be perfectly essential in a public Commissioner.
In apologizing for troubling Your Excellency with this letter, I beg leave to subscribe myself with the sincerest respect and regard Your Excellency’s Most obedient, and most Humble Servant,

Rd. Claiborne

